Citation Nr: 0705880	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  04-30 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a chronic skin 
condition due to herbicide exposure.

2.  Entitlement to an increased compensable rating for scars 
residual of a bayonet wound of the left middle and ring 
fingers.

3.  Entitlement to an initial compensable rating for scars of 
the right index and middle fingers.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from March 2004 and April 2005 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan. 

In July 2006, the RO granted the veteran service connection 
and a 30 percent rating for post-traumatic stress disorder 
(PTSD).  Accordingly, the claim for service connection for 
PTSD and the claim for a 10 percent rating for multiple 
noncompensable service-connected disabilities are no longer 
in appellate status before the Board.


FINDINGS OF FACT

1.  The veteran does not have a current chronic skin 
disability that is related to service.

2.  The scars on the veteran's left middle and ring fingers 
are small, nontender, stable, and do not result in any 
functional limitation.

3.  The scars on the veteran's right index and middle fingers 
are small, nontender, stable, and do not result in any 
functional disability.




CONCLUSIONS OF LAW

1.  A skin disability was not incurred in or aggravated by 
military service and may not be so presumed.  38 U.S.C.A. §§ 
1110, 1112, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).

2.  The criteria for a compensable rating for scars residual 
of a bayonet wound of the left middle and ring fingers have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7801-7805 (2006).  

3.  The criteria for a compensable initial rating for scars 
of the right index and middle fingers have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7801-7805 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006).  

The Board finds that all notification and development action 
needed to render a fair decision on the claims has been 
accomplished.

In April 2005, the RO granted service connection for scars of 
the right index and middle fingers.  At that time, the RO 
assigned a disability rating and an effective date.  As set 
forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
"[i]n cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated-it has been proven.  The United States 
Court of Veterans Appeals (Court) further held in Dingess 
that when a claim has been proven, the purpose of section 
5103(a) has been satisfied and notice under its provision is 
no longer applicable.  Because the veteran's service 
connection claim has been granted, i.e., proven, and he was 
assigned an initial disability rating and an initial 
effective date, section 5103(a) notice is no longer 
applicable.  As a result, even if there was a notice error 
with respect to the duty to notify that occurred prior to the 
award of service connection and the assignment of the 
disability rating and effective date, because the claim has 
already been proven and the purpose of section 5103(a) has 
been satisfied, that error was nonprejudicial.  

By letters in September 2003, October 2004, and December 
2005, the RO notified the veteran of its duty to assist him 
in obtaining pertinent evidence and medical records to 
support his claims as well as requested that he submit any 
supporting medical records from private treatment.  
Additionally, the RO informed the veteran as to what the 
evidence must show to establish entitlement.  He was, in 
essence, told to submit all pertinent evidence he had in his 
possession pertaining to the claims. 

In Dingess, the Court found that in cases for service 
connection, the VA must notify the claimant that, should 
service connection be awarded, a disability rating and an 
effective date for the award of benefits will be assigned.  
In the present appeal, although the veteran has not been 
provided notice of the type of evidence necessary to 
establish disability ratings or effective dates for the 
disability for which service connection is sought, the Board 
finds that there is no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  As explained below, 
the Board has determined that service connection for a skin 
condition due to herbicide exposure is not warranted, and 
that an increased rating for scars of the left middle and 
ring fingers is not warranted.  Consequently, no disability 
ratings or effective dates will be assigned, so there can be 
no possibility of any prejudice to the veteran in not 
notifying him of the evidence pertinent to these elements.

The record reflects that the veteran's service medical 
records and VA medical records have been obtained.  The 
veteran has been provided several VA medical examinations.  
The veteran has submitted private medical records and he has 
testified before the undersigned.  Neither the veteran nor 
his representative has identified any outstanding evidence 
that could be obtained to substantiate the claims.  The Board 
is also unaware of any such outstanding evidence.  

The Board is satisfied that the originating agency properly 
processed the veteran's claims after providing the required 
notice and that any procedural errors in the development and 
consideration of the claims by the originating agency were 
insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the 
Board will address the merits of the claims.

Entitlement to service connection for a skin disability due 
to herbicide exposure.

Pertinent Laws and Regulations

Service connection, in general, may be granted for disability 
resulting from a disease or injury incurred in or aggravated 
by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection still may be granted if 
all of the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 U.S.C.A. 
§ 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).


History and Analysis

At the December 2006 hearing, the veteran stated that he has 
a skin disability that comes and goes.  He asserted that 
whenever he has gone to a VA appointment the skin disability 
has not been present.  The veteran stated that he has more 
outbreaks in the summer time.  The veteran claims this skin 
disability is a result of exposure to herbicides in Vietnam.  

The law and applicable regulatory provisions pertaining to 
Agent Orange exposure, expanded to include all herbicides 
used in Vietnam, provide that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence otherwise.  38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307(a)(6)(iii).  Here, according to the 
veteran's military personnel records, he had a tour in 
Vietnam during the Vietnam era.  So, his exposure to 
herbicides is presumed.

The law and regulations further stipulate the diseases for 
which service connection may be presumed due to an 
association with exposure to herbicide agents.  38 U.S.C.A. § 
1116; 38 C.F.R. § 3.309(e).  The following diseases are 
deemed associated with herbicide exposure, under VA law:  
chloracne or other acneform diseases consistent with 
chloracne, diabetes mellitus (Type 2), Hodgkin's disease, 
chronic lymphatic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  See id.

The presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition other than those for 
which the Secretary of VA has specifically determined that a 
presumption of service connection is warranted.  See 38 
U.S.C.A. § 1116.

In this case, there is no medical evidence indicating that 
the veteran has ever experienced chloracne or other acneform 
diseases consistent with chloracne.  Therefore, service 
connection for a skin disability may not be presumed based on 
an association with herbicide exposure.

Notwithstanding the foregoing law and regulations pertaining 
to presumptive service connection, the veteran is not 
precluded from establishing service connection for his 
condition with proof of actual direct causation.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

As stated above, in order to establish service connection on 
a direct basis, there must be (1) a current disability; (2) 
in-service incurrence and (3) a medical nexus.  See Hickson, 
12 Vet. App. at 253.

A December 1966 report of medical history indicates that the 
veteran reported interdigital eczema of the fingers since 
childhood.  The veteran's service medical records also reveal 
that in June and July 1968 the veteran had a fungal infection 
on the thighs and groin.  The diagnosis was tinea crusis.  In 
January 1969 the veteran was noted to have dermatitis of the 
feet.  

VA examination in January 1971 indicates that examination of 
the veteran's skin was negative.  

A May 2004 private psychological examination report indicates 
that the veteran reported getting something on his hands in 
Vietnam and he asserted that he had had recurring blisters 
and welts on his hands ever since.  

VA examination reports in January 2004 and March 2005 
revealed no skin condition other than the service-connected 
scars on the veteran's right and left hands.

While the veteran maintains that he has a chronic recurrent 
skin condition due to exposure to herbicides during service, 
he is not competent to render a medical opinion as to whether 
or not he has a current chronic skin condition due to 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992). 

A review of the post service medical records, including 
private records, VA outpatient records, and VA examination 
reports fail to show that the veteran has any current chronic 
skin condition.  In the absence of current demonstration of a 
skin disability, there exists no basis for a grant of service 
connection.  The Court in Brammer v. Derwinski, 3 Vet. App. 
223 (1992), stated that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer, at 225.  As there is no medical 
evidence indicating that the veteran currently has a skin 
condition, the preponderance of the evidence is against the 
claim, and entitlement to service connection for a skin 
condition, including as due to undiagnosed illness, must be 
denied.

Entitlement to compensable ratings for scars on the hands.

History

The veteran was granted service connection and a 
noncompensable rating for scars of the middle and ring 
fingers of the left hand by rating action in February 1971.  
The veteran's claim for an increased rating for his left 
finger scars was received in August 2003.  The veteran was 
granted service connection and a noncompensable initial 
rating for scars of the right index and middle fingers by the 
April 2005 rating action currently on appeal.  

The veteran testified in December 2006 that he has scars on 
his left fingers due to a bayonet cut during service and 
scars on his right fingers due to a fan blade cutting his 
fingers.  The veteran asserted that he has pain and 
limitation of motion of both hands due to the resultant 
scars.  The veteran claims that he is entitled to a 
compensable rating for his left finger scars and a 
compensable rating for the right finger scars. 

A January 2004 VA examination report indicates that the right 
hand was normal looking without any deformity or swelling.  
The skin was healthy.  There were no visible scars on the 
index or ring fingers.  There was no tenderness, movement was 
full, and grip strength was strong.  The veteran could bring 
the fingertips to the palm.  On the left hand there were some 
minor degree of callosity over the dorsum of the proximal 
phalanx of the ring finger without any tenderness.  There was 
mild discoloration and it felt fibrotic.  Flexion and 
extension of the finger was full and power was maintained.  
Tendon function was normal and grip strength was 
satisfactory.  The veteran could bring his left fingertips to 
his palm.  The examine r said that there was evidence of 
callus formation near the dorsum of the proximal phalanx of 
the ring finger of the left hand, but otherwise there no 
residuals of the injuries to either the right or left hand.

On VA examination in March 2005 the veteran complained of 
aching of the middle and index fingers of the right hand.  He 
also reported a numb feeling near the tip of the index finger 
and asserted that it was difficult for him to hold his pen.  
The veteran reported some weakness of the fine movements of 
the left index finger but stated that activities of daily 
living were not affected and that hand function was 
maintained.  The veteran complained that he had aching of the 
left hand most of the time especially over the dorsum of the 
hand.  He said that his finger felt itching near the scar.  
The veteran reported that his grip strength was strong and 
that the activities of daily living were not affected.  He 
related that weather seemed to make the finger stiff.  

Right hand examination revealed a hardly visible small 
superficial scar about the dorsum of the index and middle 
finger.  They were smooth and without any pain or tenderness.  
The skin was healthy and there was no other deformity.  Range 
of motion of the fingers was full.  Grip strength was strong 
and pinching was satisfactory.  Left hand examination 
revealed an abrasion mark over the dorsum of the proximal 
phalanx of the middle and ring finger.  The skin over that 
area was slightly rough and thickened.  There was mild 
discoloration, but there was no tenderness or any adhesions.  
The scar felt fibrotic.  Active flexion and extension was 
full in all fingers.  Grip strength was strong and finger 
tips could be brought into the palm.  The examiner stated 
that the veteran's hand function was maintained and grip 
strength was strong on both sides.

Pertinent Legal Criteria and Analysis

The veteran's veteran's scars of the left and right fingers 
are currently rated as zero percent pursuant to 38 C.F .R. § 
4.118, Diagnostic Code 7805.

Under Diagnostic Code 7805, a scar may be rated on limitation 
of function of the affected part.  While the veteran asserted 
at his hearing that his scars resulted in limitation of 
function of both hands, the VA examination reports in January 
2004 and March 2005 indicated that the scars did not result 
in any limitation of function of the hands.  Accordingly the 
veteran does not meet the criteria for a compensable rating 
for the scars of either hand under Diagnostic Code 7805.

Under Diagnostic Code 7803 a 10 percent rating is also 
warranted for a scar that is superficial and unstable.  Under 
Diagnostic Code 7804 a 10 percent rating is warranted for a 
scar that is superficial and painful.  A 10 percent rating is 
the highest schedular evaluation assignable under the 
Diagnostic Codes 7803 and 7804.  The medical evidence 
indicates that the scars are not tender, painful, poorly 
nourished, involve repeated ulcerations, or unstable.  Hence, 
a compensable rating is not warranted under Diagnostic Code 
7803 or 7804 for he scars of either hand.  

Diagnostic Code 7801 pertaining to scars, other than head, 
face, or neck, that are deep or that cause limited motion: 
Area or areas exceeding 144 square inches (929 sq. cm.) 
warrant a 40 percent rating; area or areas exceeding 72 
square inches (465 sq. cm.) warrant a 30 percent rating; area 
or areas exceeding 12 square inches (77 sq. cm.) warrant a 20 
percent rating; and area or areas exceeding 6 square inches 
(39 sq. cm.) warrant a 10 percent rating.  The January 2004 
and March 2005 VA examination reports clearly indicated that 
the veteran's scars are not deep and that they do not cause 
limitation of motion.  Consequently, compensable ratings 
under Diagnostic Code 7801 are not warranted.

Diagnostic Code 7802 pertaining to scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion:  Area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a 10 percent rating.  The VA 
examination reports indicated that the veteran had small 
scars.  Furthermore the January 2004 examiner stated that the 
veteran had no visible scars of the right hand.  These 
examination reports clearly indicate that the veteran's scars 
do not cover 144 square inches or more.  Accordingly, 
compensable ratings under Diagnostic Code 7802 are not 
warranted.

The Board notes that with respect to the initial rating for 
the right finger scars consideration has been given to staged 
ratings since the date service connection was made effective 
(i.e., different percentage ratings for different periods of 
time).  Fenderson v. West, 12 Vet. App. 119 (1999).  However, 
at no time since the grant of service connection has the 
veteran's right index and middle finger scars met the 
criteria for a compensable rating.  Thus staged ratings are 
inapplicable.  


Since the veteran has not met the criteria for a compensable 
rating for the scars of either hand under any applicable 
diagnostic code, the preponderance of the evidence is against 
an initial compensable rating for the right index and middle 
finger scars and is against a compensable rating for left 
middle and ring finger scars.


ORDER

Entitlement to service connection for a chronic skin 
condition due to herbicide exposure is denied.

Entitlement to a compensable rating for scars residual of a 
bayonet wound of the left middle and ring fingers is denied.

Entitlement to an initial compensable rating for scars of the 
right index and middle fingers is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


